1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     ROBERT LOGAN BERRY, JR.,                         Case No. 3:16-cv-00470-MMD-WGC

7                                 Petitioner,                      ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                              Respondents.
10

11         Petitioner filed an unopposed motion to extend time (first request) (ECF No. 29).

12   The Court finds good cause exists to grant the motion.

13         It is therefore ordered that Petitioner's unopposed motion to extend time (first

14   request) (ECF No. 29) is granted. Petitioner will have through August 12, 2019, to file a

15   response to the motion to dismiss (ECF No. 28).

16         DATED THIS 29th day of July 2019.

17

18
                                                      MIRANDA M. DU
19                                                    UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
